SULLIVAN, J.
This action was brought to compel the defendant company to deliver fifty-six inches of water or such proportion thereof as is turned in to the headgate of the Farmers’ Union Canal by the watermaster of Boise river, for the use and benefit of .the plaintiffs. After a trial of the case the court made certain findings of fact and conclusions of law and entered judgment in favor of the plaintiffs, and directed that the alternative writ of mandate theretofore issued be made permanent and final.
Certain findings of the court are made the basis of the assignments of error. It is contended that said findings are not supported by the evidence. After a careful examination of the evidence, we are satisfied that there is ample evidence in the record to sustain said findings.
Some question is raised in regard to the scope of the findings and judgment. However, on an examination thereof, it is clear that the court did not intend and did not require any water to be furnished for the irrigation of the land above the lateral running across said land, known as the BerridgeHeron-Poor Farm lateral.
The judgment is affirmed and costs on appeal are awarded to the respondents.
Ailshie, C. J., and Stewart, J., concur.